DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 11 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsch et al. (US 5,466,189).
Regarding Claims 1 and 11:
Deutsch et al. teaches a cleaning apparatus (45) for cleaning debris from a screen (76) mounted to a door (70) of an engine cooling assembly (50) of a work machine (10) having a machine frame (12), the cleaning apparatus including: a duct (116) extending along the screen and a first side of the door, the duct having a duct end (102) located at the door; a vacuum assembly (106) configured to draw a vacuum and being detachably connected with the duct end; an alignment mechanism (124, 126, 166) operatively connected to the duct, wherein the alignment mechanism aligns the duct end with the vacuum assembly.
	Regarding Claims 2 and 12:
Deutsch et al. teaches the vacuum assembly includes a vacuum input (120) wherein the duct end is detachably connected to the vacuum input.
	Regarding Claims 3 and 13:
Deutsch et al. teaches wherein alignment mechanism includes an aligner (124) and the aligner extends from the duct to the machine frame.
	Regarding Claims 4 and 14:
Deutsch et al. teaches the alignment mechanism includes a support and the aligner is slidingly coupled to the support. (via 126).
	Regarding Claims 5 and 15:
Deutsch et al. teaches the aligner is resiliently coupled to the support (via 124).
	Regarding Claims 6 and 16:
Deutsch et al. teaches the alignment mechanism includes a locator wherein the locator directs the aligner to a predetermined location, wherein the predetermined location substantially aligns the duct end to the vacuum input (via 124).
	Regarding Claims 7 and 17:
Deutsch et al. teaches the locator includes an opening and a sloping side to direct the aligner from the opening toward a centrally located end of the locator (Figs 3 – 5).
	Regarding Claim 8 and 18:
Deutsch et al. teaches the alignment mechanism includes a stop and contact of the aligner with the stop substantially prevents further movement of the duct end with respect to the vacuum input (via 124 and 126).

Allowable Subject Matter
Claims 8 – 9 and 19 - 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747